                 Case 2:19-cr-00185-RSL Document 34 Filed 09/30/20 Page 1 of 2




 1                                                                   The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                           No. CR19-185 RSL
11                                   Plaintiff,        ORDER CONTINUING TRIAL
                                                       DATE
12                          v.
13 FLOYD MARTIN,
14                                   Defendant.
15
16          Having considered the record, the parties’ agreed motion to continue the trial date
17 (Dkt. #32), and General Orders 02-20, 07-20, 08-20, 11-20, and 13-20 for the Western
18 District of Washington, incorporated by reference herein, the Court FINDS as follows:
19          1.       The Court adopts the facts set forth in the motion; specifically, that defense
20 counsel needs additional time to effectively prepare for trial. The Court finds, for the
21 reasons detailed in the parties’ agreed motion, that the ends of justice served by continuing
22 the trial outweigh the best interests of the public and the defendant in a speedy trial. 18
23 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
24          2.      The Court finds that a failure to grant a continuance would likely result in a
25 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
26          3.      Defendant has signed a waiver (Dkt. #33) indicating that he has been advised
27 of his right to a speedy trial and that, after consulting with counsel, he has knowingly and
28 voluntarily waived that right and consented to the continuation of his trial to a date up to and


     Order Continuing Trial Date
     United States v. Martin, CR19-185 RSL – 1
              Case 2:19-cr-00185-RSL Document 34 Filed 09/30/20 Page 2 of 2




 1 including March 23, 2021.
 2          IT IS THEREFORE ORDERED that the parties’ motion to continue the trial date is
 3 GRANTED. The trial is scheduled for February 22, 2021 at 9:00 a.m.
 4          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to
 5 January 18, 2021.
 6          IT IS FURTHER ORDERED that the period of time between the date of the filing of
 7 the government’s motion and the February 22, 2021 trial date is excluded in computing the
 8 time within which trial must commence, because the ends of justice served by granting this
 9 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
10 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
11 and result in a miscarriage of justice, and would deny counsel for the defendant and
12 government counsel the reasonable time necessary for effective preparation, taking into
13 account the exercise of due diligence. Id. § (B)(i), (iv).
14
15          Dated this 30th day of September, 2020.
16
17                                                    A
                                                      Robert S. Lasnik
18                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial Date
     United States v. Martin, CR19-185 RSL – 2
